Citation Nr: 9904675	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center, Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  

The appeal was previously remanded by the Board in July 1997.  

A June 1998 rating decision denied service connection for 
tinnitus.  The veteran was notified of that decision by 
official letter dated in December 1998.  The informal hearing 
presentation before the Board expresses disagreement with the 
denial of service connection for tinnitus.  The issue of 
entitlement to service connection for tinnitus is referred to 
the RO for appropriate appellate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran currently has bilateral sensorineural hearing 
loss that was initially manifested during service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been afforded VA examinations and treatment 
records have been obtained.  There is no indication that any 
additional records relevant to the appeal are available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The report of the veteran's April 1968 service entrance 
examination does not reflect hearing abnormality.  The 
veteran's service medical records reflect that in 1970 he was 
seen with complaints of hearing loss.  An August 1970 records 
reflects the notation of marked hearing loss.  The report of 
his February 1971 service separation examination reflects 
that his auditory threshold levels at 500, 1,000, 2,000, and 
4,000 hertz were, on the right, 65, 75, 75, and 75 decibels, 
and on the left they were 65, 70, 70, and 75 decibels.  

The report of an August 1995 VA audiological evaluation 
reflects that the veteran's speech recognition scores were 92 
percent on the right and 96 percent on the left.  A September 
1995 report reflects that they were 94 percent on the right 
and 96 percent on the left.  

The report of a March 1998 VA audiology examination reflects 
that his speech recognition scores were 90 percent, 
bilaterally. 

Impaired hearing is considered a disability under VA 
regulations when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  When chronic disease is shown in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Sensorineural hearing loss has been construed by 
regulation to be a chronic disease.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Since the veteran was indicated to have marked hearing loss 
in August 1970 and audiology examination in February 1971 
indicated that he had hearing loss for VA purposes, the Board 
concludes that bilateral sensorineural hearing loss was shown 
during active service.  Competent medical evidence currently 
indicates that the veteran has speech recognition scores 
using the Maryland CNC Test of 90 percent bilaterally.  Thus, 
he currently has bilateral sensorineural hearing loss for VA 
purposes.  The Board concludes that the currently manifested 
bilateral sensorineural hearing loss is a subsequent 
manifestation of bilateral sensorineural hearing loss that 
was shown during active service.  Accordingly, service 
connection for bilateral sensorineural hearing loss is 
warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -

